Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
The application has been amended as follows: 

Cancel claims 1-2, 12 and 14-15. Election without traverse dated 2/26/21.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: None  of the art cited on PTO-1449 or  PTO-892  disclose or fairly suggest the claimed “method for thickening or modifying a rheology in aPractitioner's Docket: 2016DE432 Serial No.: 16/468,659 Page 3 of 8 cosmetic, dermatological or pharmaceutical composition comprising the step of adding at least one polymer to the cosmetic, dermatological or pharmaceutical composition, wherein the polymer is crosslinked and comprises at least 9.49 mol% of repeating units (a) according to Formula (1) wherein at least 10 wt.-% of the repeating units according to Formula (1) comprise from 28 wt.-% to 100 wt.-% bio-based carbon content, relative to the total mass of carbon in the repeating unit according to Formula (1), measured according to standard ASTM D6866-12, Method B;  


    PNG
    media_image1.png
    116
    321
    media_image1.png
    Greyscale

wherein: R1 and R2  are H; A is a linear or branched C4-alkyl group; and Q+ is NH4+, and wherein the polymer of Formula (1) is crosslinked with trimethylolpropane triacrylate “.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTHSNA A VENKAT whose telephone number is (571)272-0607. The examiner can normally be reached M-TH 7:00 am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 
/JYOTHSNA A VENKAT/Primary Examiner, Art Unit 1619